DETAILED ACTION
This Allowance Office Action is in response to the amendment and / or remarks filed on November 22, 2021.  Claims 1, 2, 3, 4, 5, 7, 8, 11, 14, 18, 21 & 22 are pending currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William H. Dippert (Atty. of Rec. Reg. No. 26,723) on Tuesday, March 01, 2022.

	The application has been amended as follows: 
- - Claim 18 has been cancelled. - -


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or show in combination all the features of applicant’s invention: 
With respect to Claim 1, a novel connector, amongst other structures, two latch levers, each provided on one of the two half circle latches; a single release cord provided to the buckle and connected to the two latch levers so that when the two latch levers are pressed towards each other by the single cord, the two half circle latches spread away from the groove.

The prior art of record show similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.

(U.S. Patent Publication Number 2010 / 0011548) to Rudduck et al., discloses wherein the buckle (156A & 174A) is provided with at least two half circle latches (i.e. Left & Right (160A) in Figure 8B) encircling the receptacle (128) (See Figures 8B, 8C & 8D);
wherein the buckle male (164A) comprises the bolt (152A) having the circular groove (163A) and wherein the connector (See Figure 8B) is secured when the bolt (152A) is within the receptacle (128) and the circular grove (163A) is grasped by the 
However, Rudduck et al., ‘548 does not teach the buckle to be attached to the belt; the buckle male attached to the load; and the cord connected to the at least two latches wherein pulling the cord causes the at least two latches to release their grasp of the bolt to disconnect the connector; and 
two latch levers, each provided on one of the two half circle latches; a single release cord provided to the buckle and connected to the two latch levers so that when the two latch levers are pressed towards each other by the single cord, the two half circle latches spread away from the groove.

(U.S. Patent Number 8,857,681 B2) to Burnett et al., discloses the buckle (140) to be attached to the belt (235); the buckle male (180) attached to the load (215); and the cord (170) connected to the at least two latches (i.e. Left & Right (146) in Figure 1A) wherein pulling the cord (170) causes the at least two latches (i.e. Left & Right (146) in Figure 1A) to release their grasp of the bolt (i.e. Body Portion of (180) in Figure 1A) for the purpose of providing the connector for rapid demounting of a user’s carried load by quickly and efficiently decoupling the connector halves, even while under tensile or shear load (See Abstract).
However, Burnett et al., ‘681 does not teach two latch levers, each provided on one of the two half circle latches; a single release cord provided to the buckle and connected to the two latch levers so that when the two latch levers are pressed towards each other by the single cord, the two half circle latches spread away from the groove.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734